DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.

Claim Status
Claims 1, 4 and 5 (Currently Amended)
Claim 2 (Original)
Claim 3 (Canceled)

Allowable Subject Matter
Claims 1-2 and 4-5 are allowed.
Regarding claim 1, prior arts do not suggest or teach, among other claimed allowable features, “a setting unit that: sets a communication system to at least one of:
a first communication system establishing communication between the plurality of battery monitoring apparatuses regularly every time a first communication period elapses; and
a second communication system establishing communication between the plurality of battery monitoring apparatuses regularly every time a second communication period elapses, the second communication period being shorter than the first communication period; 
during a failure diagnosis to be performed in a start-up of the corresponding battery monitoring apparatus, sets the communication system to the second communication system initially; and 
when communication using the second communication system fails, sets the communication system to the first communication system; and after the failure diagnosis, sets the communication system to the first communication system; and
a communication unit that: communicates with another battery monitoring apparatus of the plurality of battery monitoring apparatuses by using the communication system set by the setting unit; and 
during the failure diagnosis, communicates with the other battery monitoring apparatus by using the first communication system when communication using the second communication system fails,
”, in combination with all other elements recited in claim 1.
Claims 2 and 4 are also allowed as they further limit allowed claim 1.
Regarding claim 5, prior arts do not suggest or teach, among other claimed allowable features, ”a setting unit that: sets a communication system to at least one of:
a first communication system establishing communication between the plurality of battery monitoring apparatuses regularly every time a first communication period elapses; and 
a second communication system establishing communication between the plurality of battery monitoring apparatuses regularly every time a second communication period elapses, the second communication period being shorter than the first communication period;
during a failure diagnosis to be performed at a start of charge or discharge by one or more battery packs, sets the communication system to the second communication system initially; and
when communication using the second communication system fails, sets the communication system to the first communication system; and after the failure diagnosis, sets the communication system to the first communication system; and
a communication unit that: performs communication by using the communication system set by the setting unit; communicates an event result in the first communication system; communicates an event result each time an event is terminated in the second communication system; and 
during the failure diagnosis, communicates using the first communication system when communication using the second communication system fails.”, in combination with all other elements recited in claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571) 270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG V BUI/
Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        January 5, 2022